








THE MARCUS CORPORATION
RETIREMENT INCOME AND SUPPLEMENTAL RETIREMENT PLAN







(As Amended and Restated Effective January 1, 2009)

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
ARTICLE I. PURPOSE AND DEFINITIONS   1          Section 1.01. Purpose   1
         Section 1.02. Definitions   1          Section 1.03. Construction   6
ARTICLE II. PURPOSE AND EFFECTIVE DATE   8          Section 2.01. Purpose of
Plan   8          Section 2.02. Effective Date   8
ARTICLE III. PARTICIPATION AND YEARS OF SERVICE   9          Section 3.01.
Participation   9          Section 3.02. Years of Service   9
ARTICLE IV. ACCRUED BENEFIT FOR RIP PARTICIPANTS 11          Section 4.01. RIP
Participant's Eligibility for Accrued Benefit 11          Section 4.02. Total
and Permanent Disability 11          Section 4.03. Vesting of Accrued Benefit 11
         Section 4.04. RIP Participant's Surviving Spouse Pre-Retirement Death
Benefit 12          Section 4.05. Calculation of Accrued Benefit 12
         Section 4.06. Payment of Accrued Benefit to RIP Participants 13
         Section 4.07. Optional Methods of Payment of Accrued Benefit 13
         Section 4.08. Pre-Retirement Death Benefit for RIP Participants 15
ARTICLE V. ACCOUNTS FOR SRP PARTICIPANTS 16          Section 5.01. Establishment
of Accounts 16          Section 5.02. Initial Account Balances 16
         Section 5.03. Annual Allocations 16          Section 5.04. Earnings on
Accounts 17          Section 5.05. Vesting of Account Balances 17
         Section 5.06. Distributions 18
ARTICLE VI. FUNDING OF BENEFITS 21          Section 6.01. Source of Payments 21
ARTICLE VII. OTHER PROVISIONS 22          Section 7.01. Administration of the
Plan 22          Section 7.02. Non-Alienation of Payments 22          Section
7.03. Incompetency 22          Section 7.04. Limitation of Rights Against the
Employer 22          Section 7.05. Liability 23          Section 7.06. Amendment
or Termination of the Plan 23          Section 7.07. Tax Withholding 24
         Section 7.08. Claims Procedures 24


i

--------------------------------------------------------------------------------

ARTICLE I. PURPOSE AND DEFINITIONS

        Section 1.01. Purpose. The Marcus Corporation has established this
Retirement Income and Supplemental Retirement Plan to provide retirement
benefits to a select group of highly compensated employees in addition to those
benefits provided under the Company’s tax-qualified retirement plan. The Plan
consists of two components: (1) the “Retirement Income Plan” or “RIP,” which
provides an annuity benefit based on a formula that takes into account a
participant’s years of service and final average compensation, and (2) the
“Supplemental Retirement Plan” or “SRP,” which provides a benefit based on
amounts accumulated in a participant’s account.

        Section 1.02. Definitions. The following words and phrases when used
herein shall have the following meanings, except as otherwise required by the
context:

            (a)     “Account” means the bookkeeping entry established on the
records of the Company to reflect the amount owed to a SRP Participant (or
Beneficiary thereof) under the Plan.

            (b)     “Accrued Benefit” means the monthly benefit amount
calculated pursuant to Section 4.05 hereof and payable in the form of a
life-only annuity commencing the month next following the later of the RIP
Participant’s sixty-fifth (65th) birthday or Termination Date.

            (c)     “Actuarial Equivalent” means a benefit of equivalent value
calculated using an interest rate of eight percent (8%) per annum compounded
annually and a mortality rate based upon the 1984 UP Mortality Table for
purposes of converting from one periodic form of payment to another, including,
without limitation, different commencement dates for payment, and for purposes
of converting from a periodic form of payment to a lump sum form of payment
under Section 4.07(a)(ii) hereof.

            (d)     “Administrator” means the Marcus Retirement Planning
Committee, or such other committee as may be appointed by the Board to
administer this Plan.

            (e)     “Affiliate” means each entity that is required to be
included in the controlled group of corporations with the Company within the
meaning of Code Section 414(b), or that is under common control with the Company
within the meaning of Code Section 414(c); provided that for purposes of
determining if a Participant has incurred a Separation from Service, the phrase
“at least 50 percent” shall be used in place of the phrase “at least 80 percent”
each place it appears therein or in the regulations thereunder.

            (f)     “Average Monthly Earnings” means a RIP Participant’s total
compensation from the Employer for the five (5) calendar years during which the
Participant’s compensation was highest within the last ten (10) consecutive
calendar years preceding his Termination Date, divided by sixty (60). For
purposes of making this calculation, compensation shall include amounts paid by
the Employer to a RIP Participant in the form of salary, cash bonuses and
commissions, before payroll deductions and any reductions in compensation for
amounts deferred through The Marcus Corporation Pension Plus Plan, The Marcus
Corporation Deferred Compensation Plan and any Code Section 125 arrangement, but
shall exclude imputed income and any other additional remuneration and/or
expense reimbursement which the Administrator, in its sole discretion,
determines not to be compensation hereunder.

1

--------------------------------------------------------------------------------

            (g)     “Beneficiary” means the person(s) or entity(ies) designated
by a Participant to receive benefits under the Plan, if any, upon the
Participant’s death. Beneficiary designations shall be in writing, filed with
the Administrator, and in such form as the Administrator may prescribe for this
purpose. The last designation filed with the Administrator prior to the
Participant’s death shall be given effect.

            (h)     “Board” means the Board of Directors of the Company.

            (i)     “Change of Control” has the meaning ascribed under Code
Section 409A.

            (j)     “Code” means the Internal Revenue Code of 1986, as
interpreted and applied by regulations and rulings issued pursuant thereto, all
as amended and in effect from time to time.

            (k)     “Company” means The Marcus Corporation.

            (l)     “Compensation” means a SRP Participant’s total compensation
from the Employer for the Plan Year. For this purpose, Compensation shall
include amounts paid by the Employer to a SRP Participant in the form of salary,
cash bonuses and commissions, before payroll deductions and any reductions in
compensation for amounts deferred through The Marcus Corporation Pension Plus
Plan, The Marcus Corporation Deferred Compensation Plan and any Code Section 125
arrangement, but shall exclude imputed income and any other additional
remuneration and/or expense reimbursement which the Administrator, in its sole
discretion, determines not to be compensation hereunder.

            (m)     “Date of Hire” means the date on which an Eligible Employee
becomes employed with any Employer.

            (n)     “Eligible Employee” means any highly compensated employee
who is employed by an Employer in an officer, executive or other managerial
capacity, as determined by the Administrator, in its sole discretion.

            (o)     “Employer” means the Company and each of its Affiliates
which are participating employers under The Marcus Corporation Pension Plus
Plan.

            (p)     “Highly Compensated Employee” means an Eligible Employee who
has met the requirements to be considered a highly compensated employee within
the meaning of Code Section 414(q) for a Plan Year.

            (q)     “Hour of Service” has the meaning ascribed in The Marcus
Corporation Pension Plus Plan.

            (r)     “Other Benefits” means any of the following which may be
applied to reduce the Accrued Benefit amount payable hereunder to a RIP
Participant as calculated pursuant to Section 4.05 hereof:

2

--------------------------------------------------------------------------------

  (i) that portion, if any, of the monthly benefits payable to him under any
current or prior qualified defined benefit pension plan of any Employer which is
attributable to employer contributions and is based upon a period of service
that is recognized both under such pension plan and this Plan for benefit
accrual purposes; provided, however, that, if the time and/or form of benefit
payments under such pension plan (including without limitation, payments
pursuant to an annuity purchased as a consequence of such pension plan’s
termination and payments of the aforesaid portion included in any distribution
from any qualified retirement plan of any Employer to which such portion was
transferred) are different from the time and/or form of benefits to be paid
under this Plan, the reduction amount to be treated as “Other Benefits” shall be
the Actuarial Equivalent of the aforesaid portion which appropriately reflects
such difference;


  (ii) an Actuarial Equivalent amount that appropriately reflects the value of
any amount not covered by clause (i) above which was distributed or is
distributable to such Participant under any qualified profit sharing, money
purchase pension, stock bonus or other individual account plan of any Employer
(excluding The Marcus Corporation Deferred Compensation Plan) and is
attributable to employer contributions (other than Code Section 401(k) deferrals
elected by such Participant) and based upon a period of service recognized for
any purpose under both that plan and this Plan; and


  (iii) in the case of disability retirement under this Plan, the amount of the
monthly benefits payable to the Participant under any long-term disability
welfare benefit program of any Employer which is attributable to employer
contributions; provided, however, that, if the time and/or form of benefits
payments under such program are different from the time and/or form of benefits
to be paid under this Plan, the reduction amount to be treated as “Other
Benefits” shall be the Actuarial Equivalent of the aforesaid amount payable
under such program which appropriately reflects such difference; provided
further, however, that the reduction amount specified by this clause (iii) shall
only apply during the period that the Participant is receiving benefit payments
under both such program and this Plan.


            (s)     “Participant” means an Eligible Employee who has satisfied
the requirements of Section 3.01.

            (t)     “Period of Severance” means the period of time between a
Participant’s Termination Date and the date he is subsequently rehired by any
Employer.

3

--------------------------------------------------------------------------------

            (u)     “Plan” means The Marcus Corporation Retirement Income and
Supplemental Retirement Plan set forth herein, as amended and in effect from
time to time. The Plan consists of two components: the “Retirement Income Plan”
which covers the RIP Participants as described in Article IV, and the
“Supplemental Retirement Plan” which covers the SRP Participants as described in
Article V.

            (v)     “Plan Year” means the twelve (12) month period ending on
December 31 of each year during which the Plan is in effect.

            (w)     “Points” means the combination of a SRP Participant’s age
(as of his most recent birthday) and Years of Service as of the last day of a
Plan Year.

            (x)     “RIP Participant” means a Participant in the Plan on
December 31, 2008, who meets at least one of the following requirements on
January 1, 2009:

  (i) The Participant is age 50 or older; or


  (ii) The Participant has 20 or more Years of Service; or


  (iii) The Participant is a member of the Corporate Executive Committee.


            (y)     “Retirement” for SRP Participant means a termination of
employment from the Employer on or after attaining age sixty-five (65) and
completing five (5) Years of Service.

            (z)     “SRP Participant” means a Participant who is not a RIP
Participant.

            (aa)     “Separation from Service” means a Participant’s termination
of employment from the Company and its Affiliates within the meaning of Code
Section 409A, or if the Participant continues to provide services to the Company
and its Affiliates in a capacity other than an employee after his or her
termination, such later date as is considered a separation from service within
the meaning of Code Section 409A. Specifically, a Participant will be presumed
to have incurred a Separation from Service when the level of bona fide services
performed by the Participant for the Company and its Affiliates permanently
decreases to a level equal to twenty percent (20%) or less of the average level
of services performed by the Participant for the Company or its Affiliates
during the immediately preceding thirty-six (36) month period (or such lesser
period of actual service). Notwithstanding the foregoing, a Participant will not
be considered to have terminated employment if the Participant is absent from
active employment due to military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed the greater of (i) six (6)
months, or if the leave of absence is due to the Participant’s Disability, then
the leave period may be extended for up to a total of twenty-nine (29) months;
or (ii) the period during which the Participant’s right to reemployment by the
Company or an Affiliate is provided either by statute or by contract.

4

--------------------------------------------------------------------------------

            (bb)     “Social Security Benefit” means (i) in all cases except
disability retirements covered by clause (ii) below, the estimated monthly
primary old age insurance benefit payable to the Participant as of the later of
his sixty-fifth (65th) birthday or Termination Date under the provisions of the
federal Social Security Act in effect on his Termination Date, or (ii) in the
case of a disability retirement due to a disability qualifying for disability
benefits under said Act, the estimated monthly primary disability insurance
benefit payable to the Participant under the provisions of said Act in effect on
his Termination Date, regardless in either case of whether he applies for such
benefit or whether he is or becomes ineligible therefor for any reason. If a
Participant’s employment terminates prior to attainment of age sixty-five (65)
other than for a disability retirement covered by clause (ii) immediately above,
his Social Security Benefit shall be estimated on the assumption his rate of
compensation (as defined in Section 1.02(f) hereof) for the calendar year
immediately prior to his Termination Date will continue until age sixty-five
(65). Once determined, a Participant’s Social Security Benefit shall not be
subject to adjustment except for arithmetical errors in the computation thereof
and shall, for all purposes of the Plan, be assumed to remain as finally
computed regardless of any subsequent fact, event or occurrence which would
cause a change or an adjustment in the annual amount thereof actually payable to
the Participant.

            (cc)     “Specified Employee” means a Participant who is a key
employee (as defined in Code Section 416(i) but without regard to Code Section
416(i)(5)) of the Company or an Affiliate of the Company any of the stock of
which is publicly traded on an established securities market or otherwise, as
determined at the time of the Participant’s Separation from Service. A
Participant is a key employee under Code Section 416(i) if the Participant meets
the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations under Code Section 416, but disregarding Code
Section 416(i)(5), at any time during the 12-month period ending on the
identification date. For purposes of determining whether a Participant is a key
employee, the definition of compensation under Treasury Regulation §1.415-2(a)
shall be used, applied as if the Company and its affiliates were not using any
safe harbor under Treasury Regulation §1.415-2(d), any of the special timing
rules of Treasury Regulation §1.415-2(e) or any of the special rules provided in
Treasury Regulation §1.415-2(g). If a Participant is a key employee as of an
identification date, the Participant is treated as a Specified Employee for the
12-month period beginning on the first day of the fourth month following the
identification date. The identification date for this Plan shall be December 31
of each year, such that if the Participant satisfies the foregoing requirements
for key employee status as of December 31 of a year, the Participant shall be
treated as a key employee for the 12-month period beginning April 1 of the
following calendar year.

            (dd)     “Spouse” means the person who is legally married to a RIP
Participant (i) on the date he first receives a retirement benefit hereunder or,
(ii) where his death occurs prior to the commencement of such benefit payments,
throughout the entire one (1) year period ending on the date of such death.

            (ee)     “Termination Date” means the date on which a Participant’s
employment with the Employer ends because he quits, retires, is terminated or
dies, or if earlier, the date of his Separation from Service.

            (ff)     “Total and Permanent Disability” means a physical and/or
mental disability which:

5

--------------------------------------------------------------------------------

  (i) results from bodily or mental injury or disease, whether occupational or
nonoccupational, while employed by the Employer;


  (ii) has existed for a continuous period of seven (7) consecutive months;


  (iii) either (A) qualifies for disability benefits under the federal Social
Security Act or (B) is determined by the Administrator, on the basis of medical
evidence satisfactory to the Administrator, to wholly and permanently prevent
the Participant from engaging in any occupation or employment for remuneration
or profit;


  (iv) was not contracted, suffered or incurred while the Participant was
engaged in, or did not result from his having engaged in, a criminal act
involving moral turpitude; and


  (v) did not result from addiction to alcohol or narcotics, self-inflicted
injury or act of war.


  In determining under condition (iii) whether a Participant is wholly or
permanently prevented from engaging in any occupation or employment for
remuneration or profit, there shall be excepted from consideration: (x) work
performed pursuant to a medically recommended plan for rehabilitation; and (y)
work from which the annual earnings amount to no more than twenty-five percent
(25%) of his compensation (as defined in Section 1.02(l) hereof) for the
calendar year immediately preceding the date that he incurred the disability
which is found to be a Total and Permanent Disability.


            (gg)     “Trust” means the trust established pursuant to the trust
agreement dated September 30, 1992, by and between the Company and Bank One
Wisconsin Trust Company, NA.

            (hh)     “Year of Service” means twelve (12) full months of
employment with the Employer which is credited pursuant to Section 3.04 hereof
for purposes of participation eligibility, vesting, benefit accrual, and
determining Points under the Plan.

        Section 1.03. Construction.

            (a)     Wherever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply, and wherever any words herein are used in the singular or
the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply. The
words “hereof”, “herein”, “hereunder” and other similar compounds of the word
“here” shall mean and refer to the entire Plan and not to any particular Article
or Section. Titles of Articles and Sections hereof are for general information
only, and the Plan is not to be construed by reference thereto.

6

--------------------------------------------------------------------------------

            (b)     The Plan shall be construed and its validity determined
according to applicable federal laws and, to the extent not preempted by such
federal laws, the laws of the State of Wisconsin without reference to conflict
of law principles thereof. In case any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts of the Plan, but the Plan shall be construed and
enforced as if said illegal and invalid provisions had never been inserted
herein.

            (c)     The Plan shall be construed and interpreted in a manner that
will cause any payment hereunder that is considered deferred compensation and
that is not exempt from Code Section 409A to meet the requirements thereof such
that no additional tax will be due under Code Section 409A on such payment.









7

--------------------------------------------------------------------------------

ARTICLE II. PURPOSE AND EFFECTIVE DATE

        Section 2.01. Purpose of Plan. The purpose of the Plan is to provide for
the special retirement income needs of certain employees of the Employer which
are not deemed to be satisfied by the applicable current and prior qualified
retirement plans of the Employer.

        Section 2.02. Effective Date. The Plan is amended and restated effective
January 1, 2009. The provisions of this amended and restated Plan apply to any
individual with an interest hereunder on or after January 1, 2009.
Notwithstanding the foregoing, any Participant who began receiving distributions
under the Plan prior to January 1, 2009, shall continue to receive such
distributions according to the election then in effect.









8

--------------------------------------------------------------------------------

ARTICLE III. PARTICIPATION AND YEARS OF SERVICE

        Section 3.01. Participation

            (a)     Any employee who was a Participant in the Plan on December
31, 2008, shall continue in participation hereunder on January 1, 2009.

            (b)     Any other Eligible Employee shall become a Participant in
the Plan on his participation date (if he is then employed by the Employer),
which date shall be the January 1 next following the Eligible Employee’s
satisfaction of all the following requirements:

  (i) attainment of age twenty-one (21);


  (ii) completion of one (1) Year of Service; and


  (iii) employment with the Employer resulting in compensation which is
reportable on the Eligible Employee’s W-2 form for the calendar year immediately
preceding any potential participation date after his satisfying both
requirements (i) and (ii) above and which equals or exceeds the amount of
compensation applicable to such year under Code Section 414(q)(1)(B); provided,
however, that such reportable compensation shall include any amounts excludable
therefrom pursuant to compensation reductions for deferrals specified in Section
1.02(l) hereof.


            (c)     Any employee who terminated his employment with the Employer
prior to June 1, 1990 but on or after January 1, 1990, and who satisfied the
eligibility requirements of subsection (b) of this Section 3.01 on his
Termination Date shall become a Participant in the Income Plan on June 1, 1990.

            (d)     A Participant who has once satisfied all the eligibility
requirements of subsection (a) or (b) of this Section 3.01 will remain eligible
to participate in the Plan despite whether he continues to satisfy requirement
(iii) of said subsection (b) subsequent to his participation date.

            (e)     An Eligible Employee whose employment with the Employer
terminates and who is subsequently reemployed with an Employer shall be
re-credited upon reemployment with his prior Years of Service for eligibility
purposes.

        Section 3.02. Years of Service.

            (a)     A Participant shall earn Years of Service in an amount equal
to the number determined as follows:

  (i) the total number of months during the period beginning on the
Participant’s Date of Hire and ending on his Termination Date,


  plus


9

--------------------------------------------------------------------------------

  (ii) any Period of Severance of less than twelve (12) months,


  divided by


  (iii) twelve (12).


            (b)     Except as provided below, a Participant who incurs a Period
of Severance from employment with the Employer shall have his Years of Service
before the Period of Severance reinstated and aggregated with his Years of
Service after the Period of Severance.

        Notwithstanding the foregoing, for purposes of determining a
Participant’s vested interest in his Account:

  (i) If a SRP Participant incurs a Period of Severance of sixty (60)
consecutive months or more, all Years of Service earned by the SRP Participant
after such Period of Severance shall be disregarded in determining such
Participant’s vested interest in his Account attributable to employment before
such Period of Severance. However, Years of Service earned both before and after
such Period of Severance shall be included in determining the SRP Participant’s
vested interest in his Account balance attributable to employment after such
Period of Severance.


  (ii) If a SRP Participant incurs a Period of Severance of fewer than sixty
(60) consecutive months, Years of Service earned both before and after such
Period of Severance shall be included in determining such Participant’s vested
interest in his Account attributable to employment both before and after such
Period of Severance.


            (c)     After calculating a Participant’s Years of Service under
subsection (a) and (b) of this Section 3.02, any remaining period of less than
twelve (12) months shall be disregarded.





10

--------------------------------------------------------------------------------

ARTICLE IV. ACCRUED BENEFIT FOR RIP PARTICIPANTS

        Section 4.01. RIP Participant’s Eligibility for Accrued Benefit. Subject
to Section 4.03 hereof, a RIP Participant shall be entitled to all or a portion
of his Accrued Benefit upon the RIP Participant’s Termination Date that occurs:

            (a)     on or after his attainment of age sixty-five (65) (normal
retirement);

            (b)     due to his Total and Permanent Disability occurring prior to
age sixty-five (65) and on or after his completion of five (5) Years of Service
(disability retirement);

            (c)     prior to his attainment of age sixty-five (65) and on or
after both his attainment of age sixty (60) and completion of five (5) Years of
Service (early retirement); or

            (d)     prior to his attainment of age sixty (60) and on or after
his completion of five (5) Years of Service (deferred vested retirement).

        Section 4.02. Total and Permanent Disability. Any Participant receiving
disability retirement benefits hereunder may be required to submit to medical
examination at any time during retirement prior to age sixty-five (65), but not
more often than semi-annually, to determine whether he is eligible for
continuance of the disability retirement benefits hereunder. If on the basis of
such examination it is found that he no longer has a Total and Permanent
Disability, his disability retirement benefits hereunder shall cease.

        Section 4.03. Vesting of Accrued Benefit.

            (a)     A RIP Participant who qualifies on his Termination Date for
normal, disability or early retirement under subsection (a), (b) or (c),
respectively, of Section 4.01 hereof shall be one hundred percent (100%) vested
in his Accrued Benefit.

            (b)     A RIP Participant who qualifies on his Termination Date for
deferred vested retirement under subsection (d) of Section 4.01 hereof shall be
vested in his Accrued Benefit in accordance with the following schedule:

YEARS OF SERVICE VESTED PERCENTAGE
OF ACCRUED BENEFIT
Less than 5 0% 5 50% 6 60% 7 70% 8 80% 9 90% 10 100%

            (c)     Notwithstanding subsections (a) and (b) of this Section 4.03
or any other provision herein to the contrary, one hundred percent (100%) of the
entire amount of a RIP Participant’s Accrued Benefit shall be forfeited if the
Administrator determines, in its sole discretion, as of or subsequent to the RIP
Participant’s Termination Date that either or both of the following events shall
have occurred:

11

--------------------------------------------------------------------------------

  (i) The RIP Participant engaged in misconduct with respect to his employment
with the Employer which shall include, but not be limited to by way of
enumeration, theft, embezzlement, dishonesty, fraud, malfeasance,
misappropriation, divulging trade secrets or confidential business information,
conspiracy against any Employer, refusal of a work assignment by his Employer or
assisting a competitor of any Employer; and/or


  (ii) During the one (1) year period immediately following the RIP
Participant’s Termination Date, the RIP Participant takes employment with,
becomes a consultant to or otherwise engages in a business competitive with any
business of any Employer within Wisconsin, any state contiguous thereto or any
other state in which such Employer does business.


        Section 4.04. RIP Participant’s Surviving Spouse Pre-Retirement Death
Benefit. In the event a RIP Participant dies both while employed by the Employer
and on or after his completion of five (5) Years of Service, the RIP
Participant’s surviving Spouse, if any, shall be entitled to receive death
benefits hereunder as provided in Section 4.08 hereof.

        Section 4.05. Calculation of Accrued Benefit. The Accrued Benefit of any
RIP Participant upon terminating employment with the Employer shall be a monthly
benefit equal to the amount calculated as follows:

            (a)     fifty percent (50%) of his Average Monthly Earnings as of
his Termination Date,

minus

            (b)     fifty percent (50%) of his Social Security Benefit,

times

            (c)     a fraction, the numerator of which shall be the RIP
Participant’s total number of Years of Service as of his Termination Date or
thirty (30), whichever is less, and the denominator of which shall be thirty
(30),

minus

            (d)     any applicable Other Benefits.

12

--------------------------------------------------------------------------------

        Section 4.06. Payment of Accrued Benefit to RIP Participants.

            (a)     The vested portion (as determined under Section 4.03 hereof)
of a RIP Participant’s Accrued Benefit (as calculated under Section 4.05 hereof)
shall be payable monthly (or otherwise in accordance with the regular payroll
cycle of the Company if so determined by the Company), commencing with the month
next following the later of:

  (i) the month during which the RIP Participant’s Separation from Service
occurs, provided that if a RIP Participant is a Specified Employee at the time
of his Separation from Service, the payments that are payable during the first
six (6) months after his Separation from Service shall be accumulated and paid
in a lump sum in the seventh (7th) month following the month in which his
Separation from Service occurs, or


  (ii) the age specified by the RIP Participant in a written election filed no
later than December 31, 2008, which date may not be earlier than age sixty (60)
or later than age sixty-five (65).


        Such election shall be irrevocable as of January 1, 2009. In the absence
of an election, the vested portion of a RIP Participant’s Accrued Benefit shall
be paid on the later to occur of the RIP Participant’s Separation from Service
(in accordance with clause (i) above) and the RIP Participant’s attainment of
age sixty-five (65). Subject to Section 4.07 hereof, the vested portion of a RIP
Participant’s Accrued Benefit shall be payable for the RIP Participant’s life
only and shall end with the last payment made prior to his death.

            (b)     Any benefit payments to a RIP Participant and his surviving
Spouse or other Beneficiary in a form other than that provided in subsection (a)
of this Section 4.06 shall be adjusted so that their value is the Actuarial
Equivalent to the value of the RIP Participant’s vested Accrued Benefit,
assuming it is paid monthly in the form provided in such subsection (a),
commencing with the month next following the later of his sixty-fifth (65th)
birthday or Separation from Service. Any benefits actually commencing prior to
age sixty-five (65) shall be reduced to reflect the number of months by which
the benefit payment commencement date precedes such post-age sixty-five (65)
month, with such reduction being four-tenths of one percent (0.4%) for each
month of the early commencement period, subject in the case of a disability
retirement under Section 4.01(b) hereof, to a maximum aggregate reduction of
twenty-four percent (24%).

        Section 4.07. Optional Methods of Payment of Accrued Benefit.

            (a)     Prior to the commencement of his benefit payments hereunder
and pursuant to procedures established by the Administrator, the RIP Participant
may, subject to Section 4.06(b) hereof and subsection (b) of this Section 4.07,
and in lieu of the life only annuity otherwise provided under Section 4.06,
elect only one of the following applicable optional methods of payment of the
vested portion of his Accrued Benefit:

  (i) If a RIP Participant has a Spouse on the date that his benefit payments
commence, the RIP Participant may receive payment in the form of a Fifty Percent
(50%) Joint and Survivor Annuity which shall provide a reduced monthly payment
to the RIP Participant for his lifetime and, upon the RIP Participant’s death, a
lifetime monthly benefit to such Spouse, if surviving at the time of RIP
Participant’s death, in an amount equal to fifty percent (50%) of the reduced
monthly benefit which had been payable to the RIP Participant. The last payment
of the Fifty Percent (50%) Joint and Survivor Annuity shall be made as of the
first day of the month in which the death of both the RIP Participant and his
Spouse has occurred.


13

--------------------------------------------------------------------------------

  (ii) A RIP Participant, whether or not he has a Spouse on the date that his
benefit payments commence, may receive payment in the form of an One Hundred
Twenty (120) Month Sum Certain Annuity which provides a reduced monthly benefit
payable during the RIP Participant’s life with the provision that, in the event
of his death within a period of ten (10) years after his benefit payment
commencement date, such benefits shall continue to such Beneficiary(ies) as the
RIP Participant shall have designated in writing at the time of his election,
for the remainder of the ten (10) year period. If no designated Beneficiary
survives the RIP Participant, a single sum payment which is the Actuarial
Equivalent of the remaining payments shall be made to the estate of the last to
survive of the RIP Participant or his Beneficiary. In the event all designated
Beneficiaries die prior to the month for which benefits hereunder commence, then
the RIP Participant’s election of this optional annuity form shall not be
effective.


        The Company may elect to pay the monthly payments provided herein in
accordance with the regular payroll cycle of the Company.

            (b)     A RIP Participant must file his written election of an
optional form of benefit payment and a designation of his Beneficiary(ies), if
any, under subsection (a) of this Section 4.07 with the Administrator within
ninety (90) days prior to the date on which his benefits commence. A RIP
Participant’s election of an optional form of benefit payment and his
beneficiary designation thereunder may not be changed after benefit payments
have commenced except that a RIP Participant’s designation of a Beneficiary(ies)
under the One Hundred Twenty (120) Month Sum Certain Annuity may be changed at
any time prior to the RIP Participant’s death or prior to the end of the ten
(10) year period of benefit payment, whichever is earlier.

            (c)     In the event that a RIP Participant to whom payment of
benefits hereunder has commenced is reemployed as a regular, full time employee
by an Employer, his benefit payments hereunder shall not be suspended. Rather,
on the first day of the month next following his subsequent Termination Date,
any additional benefits to which the RIP Participant may become entitled as a
result of his reemployment shall be payable in accordance with the form of
distribution in effect. The determination of whether a rehired person is
reemployed in a regular, full time capacity shall be made by the Administrator.

14

--------------------------------------------------------------------------------

            (d)     Upon a RIP Participant’s Termination Date, the Administrator
may elect, at its sole discretion, to distribute the Actuarial Equivalent
present value of the RIP Participant’s entire vested Accrued Benefit to such RIP
Participant in a lump sum if such single sum value does not exceed the limit in
effect under Code Section 402(g)(1)(B) (which is the annual dollar limit on
employee elective deferrals to the 401(k) plan, without regard to the age 50
catch-up amount) for the year in which the RIP Participant’s Separation from
Service occurs. Notwithstanding any provisions to the contrary contained herein,
if a RIP Participant who receives a lump sum distribution pursuant to this
subsection (d) is subsequently rehired by an Employer, the amount of any benefit
he shall become entitled to receive under the Plan as a result of his
reemployment shall be offset by the amount which is the Actuarial Equivalent of
such lump sum distribution as if such amount were Other Benefits of the RIP
Participant.

        Section 4.08. Pre-Retirement Death Benefit for RIP Participants.

            (a)     Subject to subsection (b) of this Section 4.08, in the event
a RIP Participant’s surviving Spouse, if any, is eligible for pre-retirement
death benefits pursuant to Section 4.04 hereof, such Spouse shall be entitled to
receive fifty percent (50%) of the monthly Joint and Survivor Annuity,
determined in accordance with Sections 4.03, 4.05 and 4.07(a)(i), that the RIP
Participant would have been entitled to receive had he terminated employment
with the Employer on the day before his death.

            (b)     Payment of benefits to a surviving Spouse shall commence the
month next following what would have been the RIP Participant’s sixtieth (60th)
birthday or the RIP Participant’s date of death, whichever is later, and the
amount of such payments shall be reduced by four-tenths of one percent (0.4%)
for each month payments are made prior to the month next following what would
have been the RIP Participant’s sixty-fifth (65th) birthday.





15

--------------------------------------------------------------------------------

ARTICLE V. ACCOUNTS FOR SRP PARTICIPANTS

        Section 5.01. Establishment of Accounts. The Company shall establish an
Account for each SRP Participant, and shall credit to each such Account the
amounts specified in Sections 5.02, 5.03 and 5.04, as applicable.

        Section 5.02. Initial Account Balances. A SRP Participant who is a
Participant on January 1, 2009 shall be credited with an opening Account balance
in an amount equal to the single sum Actuarial Equivalent present value of such
Participant’s vested Accrued Benefit, calculated under Section 4.05 assuming a
Termination Date of December 31, 2008. All other SRP Participants shall have an
opening Account balance of zero.

        Section 5.03. Annual Allocations.

            (a)    Eligibility for Annual Allocation. Each SRP Participant shall
be entitled to an annual allocation to his Account as of the last day of a Plan
Year if all of the following requirements are met:

  (i) the SRP Participant has completed 1,000 Hours of Service in such Plan
Year, or has terminated employment during such Plan Year as a result of death,
Total and Permanent Disability or Retirement;


  (ii) the SRP Participant is considered a Highly Compensated Employee for such
Plan Year; and


  (iii) the SRP Participant is employed by an Employer on the last day of such
Plan Year, or has terminated employment during such Plan Year as a result of
death, Total and Permanent Disability or Retirement.


            (b)    Amount of Annual Allocation. If a SRP Participant is eligible
for an annual allocation pursuant to subsection (a), the amount allocated to his
Account as of the last day of the Plan Year shall be determined as follows,
based on the Participant’s employment status as of the last day of such Plan
Year:

  (i) If the SRP Participant is a member of the Corporate Executive Committee,
his allocation shall be an amount equal to the percentage of his Compensation
for the Plan Year that corresponds to the Participant’s Points as of the last
day of such Plan Year as set forth in the following table:


POINTS PERCENTAGE COMPENSATION <60 4% 60 - 69 5% 70 - 79 6% 80+ 7%

16

--------------------------------------------------------------------------------

  (ii) If the SRP Participant is a Senior Vice President, Vice President, Senior
Corporate Associate or Hotel General Manager (such designations to be determined
in the sole discretion of the Administrator), his allocation shall be an amount
equal to the percentage of his Compensation for the Plan Year that corresponds
to the Participant’s Points as of the last day of such Plan Year as set forth in
the following table:


POINTS PERCENTAGE COMPENSATION <60 2.0% 60 - 69 2.5% 70 - 79 3.0% 80+ 3.5%


  (iii) For all other Participants, his allocation shall be an amount equal to
0.5% of his Compensation for the Plan Year.


        Section 5.04. Earnings on Accounts. Accounts shall be credited as of the
last day of each calendar year quarter with simple interest at the reference
rate declared by Chase Bank N.A. on the first day of the calendar year quarter.
Quarterly adjustments in the reference rate at the beginning of each calendar
year quarter will apply to all monies in an Account.

        Section 5.05. Vesting of Account Balances.

            (a)     A SRP Participant shall be 100% vested in the balance of his
Account if he terminates employment with the Employer due to death, Total and
Permanent Disability, or Retirement. In all other cases, the SRP Participant
shall be vested in the balance of his Account as of the date of his Termination
Date in accordance with the following schedule:

YEARS OF SERVICE VESTED PERCENTAGE
OF ACCOUNT
Less than 5 0% 5 50% 6 60% 7 70% 8 80% 9 90% 10 100%

17

--------------------------------------------------------------------------------

            (b)     Notwithstanding subsection (a), one hundred percent (100%)
of the entire balance in a SRP Participant’s Account shall be forfeited if the
Administrator determines, in its sole discretion, as of or subsequent to the
Participant’s Termination Date that either or both of the following events shall
have occurred:

  (i) The Participant engaged in misconduct with respect to his employment with
the Employer which shall include, but not be limited to by way of enumeration,
theft, embezzlement, dishonesty, fraud, malfeasance, misappropriation, divulging
trade secrets or confidential business information, conspiracy against any
Employer, refusal of a work assignment by his Employer or assisting a competitor
of any Employer; and/or


  (ii) During the one (1) year period immediately following the Participant’s
Termination Date, the Participant takes employment with, becomes a consultant to
or otherwise engages in a business competitive with any business of any Employer
within Wisconsin, any state contiguous thereto or any other state in which such
Employer does business.


        Section 5.06. Distributions.

            (a)    Initial Elections. Each SRP Participant who is a Participant
on January 1, 2009, shall, prior to December 31, 2008, and pursuant to
procedures established by the Administrator, elect the time and form of payment
of his Account balance in accordance with subsections (d) and (e), which
election shall become irrevocable as of January 1, 2009, except as provided in
subsection (b). Each other SRP Participant shall, within the first 30 days of
his participation date and pursuant to procedures established by the
Administrator, elect the time and form of payment of his Account balance in
accordance with subsections (d) and (e), which election shall become irrevocable
as of the end of the 30-day period, except as provided in subsection (b).

            (b)    Subsequent Elections. Beginning in 2010 and each five years
thereafter (i.e., 2015, 2020, 2025, etc.), a SRP Participant may file a new
election as to the time and form of payment of his Account balance, in
accordance with subsections (d) and (e), attributable to deferrals made with
respect to the following five (5) years. Such election shall be irrevocable as
of the January 1 for which it is effective, subject to the SRP Participant’s
right to make a new election for a subsequent 5-year cycle. For example, by
December 31, 2010, a SRP Participant may file an election with respect to his
Account balance attributable to deferrals made with respect to the 2011-2015
time period. By December 31, 2015, a SRP Participant may file an election with
respect to his Account balance attributable to deferrals made with respect to
the 2016-2020 time period. The Administrator shall create sub-Account(s) to
reflect each separate time and form of payment elected by the SRP Participant.

            (c)    Default Elections. If a SRP Participant fails to make an
initial election as to the time and form of payment pursuant to subsection (a),
the Account shall be paid in the form of a lump sum at the Participant’s
attainment of age sixty-five (65) or Separation from Service, if later. If a SRP
Participant fails to file an election with respect to a subsequent 5-year cycle
pursuant to subsection (b), the most recent election on file (or deemed election
if no election has been made) shall apply to the next 5-year cycle.

18

--------------------------------------------------------------------------------

            (d)    Time of Payment. A SRP Participant’s Account shall be paid on
the later of Separation from Service or the age elected by the SRP Participant,
which must not be earlier than age sixty (60) or later than age sixty-five (65),
or on the default date specified in subsection (c) if applicable (the
“distribution date”).

            (e)    Forms of Payment. A SRP Participant may elect to have his
vested Account paid in one of the following optional forms of distribution, or
payment shall be made in the default form specified in subsection (c) if
applicable.

  (i) An optional form of distribution of an Account is payment in a single lump
sum amount equal to the vested balance of the SRP Participant’s Account within
ninety (90) days after the distribution date; provided that if the distribution
is to be made upon a SRP Participant’s Separation from Service and such
individual is a Specified Employee at the time of his Separation from Service,
then payment shall be made in the seventh (7th) month following the month in
which the SRP Participant’s Separation from Service occurs.


  (ii) An optional form of distribution of an Account is the installment method
of payment. Annual installments over not more than ten (10) years may be
elected. If the installment method of payment is elected, the periodic payments
will include earnings adjustments to any remaining balance during the payout
period. Annual amounts to be distributed under the installment method are
determined at the beginning of the year in which payments are to be made by
multiplying the vested balance of the SRP Participant’s Account by a fraction in
which the numerator is one (1) and the denominator is the number of annual
payments remaining to be paid (e.g., for 10 installments, 1/10, 1/9, 1/8, etc.).
The first installment payment shall be paid no later than ninety (90) days after
the distribution date; provided that if the distribution is to be made upon a
SRP Participant’s Separation from Service and such individual is a Specified
Employee at the time of his Separation from Service, then payment shall be made
in the seventh (7th) month following the month in which the SRP Participant’s
Separation from Service occurs. Remaining installment payments will be paid in
January of each year subsequent to the year in which the first installment was
paid. If the vested balance of a SRP Participant’s Account is ten thousand
dollars ($10,000) or less on any payment date, the Company shall make a lump sum
distribution to the SRP Participant of the full remaining vested Account
balance.


19

--------------------------------------------------------------------------------

            (f)    Death Benefits. If a SRP Participant dies before receiving
the full distribution of his vested Account, any remaining distributions shall
be made to the Beneficiary in a single lump sum within ninety (90) days
following the date of the SRP Participant’s death (provided that the Company
shall have no liability to any Beneficiary for the consequences arising from any
delay in payment resulting from the failure of the Beneficiary to timely notify
the Company of the SRP Participant’s death). If a Beneficiary dies after a SRP
Participant while entitled to receive a distribution from the Plan, the
distribution shall be paid to the estate of the Beneficiary. If a valid
designation of Beneficiary is not in effect at the time of the death of a SRP
Participant, or if the Beneficiary does not survive the SRP Participant, the
estate of the SRP Participant is deemed to be the sole Beneficiary of the SRP
Participant.











20

--------------------------------------------------------------------------------

ARTICLE VI. FUNDING OF BENEFITS

        Section 6.01. Source of Payments.

            (a)     Except as otherwise provided in subsection (c) of this
Section 6.01, no funds or other assets of the Company or the other Employer
shall be segregated and attributable to any benefit payments to be made at a
later time as hereinabove provided, but rather benefit payments under the Plan
shall be made from the general assets of the Company at the time any such
payment becomes due and payable. Benefit payments under the Plan are to be taken
as deductions for income tax purposes in the Company’s fiscal year that they are
actually made. No Participant or his Spouse or Beneficiary (surviving or
otherwise), if any, shall have any proprietary rights of any nature whatsoever
with respect to any benefit payments, unless and until such time a benefit
payment, and then only as to the amount of such payment, is made to such
Participant or the surviving Spouse or Beneficiaries thereof, as the case may
be.

            (b)     The dollar amount of benefits that the Plan is obligated to
pay to Participants pursuant to the provisions contained herein will be recorded
as part of the Company’s standard accounting procedures.

            (c)     In the event that there is a change of control or potential
change of control (as defined in the Trust document) of the Company, the Company
will fund the Trust in accordance with the provisions of the Trust document to
assure that obligations owed to all Participants hereunder as of the date of
said change shall be met; provided, however, that all monies deposited in the
Trust shall remain subject to the claims of the Company’s general creditors.







21

--------------------------------------------------------------------------------

ARTICLE VII. OTHER PROVISIONS

        Section 7.01. Administration of the Plan. The Plan shall be administered
by the Administrator who shall have all such powers that may be necessary to
carry out the provisions of the Plan in the absence of any action by the Board,
including without limitation, the power to delegate administrative matters to
other persons; to amend, construe and interpret the Plan; to adopt and revise
rules, regulations and forms relating to and consistent with the Plan’s terms;
and to make any other determinations which it deems necessary or advisable for
the implementation and administration of the Plan; provided, however, that the
right and power to amend the Plan’s Accrued Benefit calculation formula, the
Account balances crediting formula, the vesting requirements and/or to terminate
the Plan are reserved exclusively to the Board. Subject to the foregoing, all
decisions and determinations by the Administrator shall be final, binding and
conclusive as to all parties, including without limitation any Employer, any
Participant, any Spouse or other Beneficiary of a Participant, all other
employees of the Employer and all other persons.

        Section 7.02. Non-Alienation of Payments. Any benefits payable under the
Plan shall not be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment, garnishment or encumbrance of any kind, by will,
or by inter vivos instrument. Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any such benefit payment, whether currently or
thereafter payable, shall not be recognized by the Administrator or any
Employer. Any benefit payment due hereunder shall not in any manner be liable
for or subject to the debts or liabilities of any Participant or the surviving
Spouse or Beneficiary thereof, as the case may be. If any such Participant,
surviving Spouse or Beneficiary shall attempt to alienate, sell, transfer,
assign, pledge or otherwise encumber any benefit payments to be made to that
person under the Plan or any part thereof, or if by reason of such person’s
bankruptcy or other event happening at any time, such payments would devolve
upon anyone else or would not be enjoyed by such person, then the Administrator,
in its sole discretion, may terminate such person’s interest in any such benefit
payment, and hold or apply it to or for the benefit of that person, the Spouse,
children, or other dependents thereof, or any of them, in such manner as the
Administrator may deem proper.

        Section 7.03. Incompetency. Every person receiving or claiming benefit
payments under the Plan shall be conclusively presumed to be mentally competent
and age of majority until the date on which the Administrator receives a written
notice, in a form and manner acceptable to the Administrator, that such person
is incompetent and/or a minor and that a guardian, conservator, or other person
legally vested with the care of his estate has been appointed. In the event a
guardian or conservator of the estate of any person receiving or claiming
benefit payments under this Plan shall be appointed by a court of competent
jurisdiction, payments may be made to such guardian or conservator; provided
that proper proof of appointment and continuing qualification is furnished in a
form and manner acceptable to the Administrator. Any such payment so made shall
be a complete discharge of any liability therefor.

        Section 7.04. Limitation of Rights Against the Employer. Participation
in the Plan, or any modifications thereof, or the payments of any benefits
hereunder, shall not be construed as giving to any Participant any right to be
retained in the service of any Employer, limiting in any way the right of any
Employer to terminate such Participant’s employment at any time, evidencing any
agreement or understanding express or implied, that any Employer will employ
such Participant in any particular position or at any particular rate of
compensation and/or guaranteeing such Participant any right to receive any other
form or amount of remuneration from any Employer.

22

--------------------------------------------------------------------------------

        Section 7.05. Liability. Neither the Employer nor any shareholder,
director, officer or other employee of any Employer or the Administrator or any
other person shall be jointly or severally liable for any act or failure to act
hereunder, except for gross negligence or fraud.

        Section 7.06. Amendment or Termination of the Plan.

            (a)    Amendment. The Company, by action of the Board or the
Administrator, as applicable, reserves the right to amend or modify the Plan at
any time; and such action shall be final, binding and conclusive as to all
parties, including any Participant hereunder, any surviving Spouse or
Beneficiary thereof and all other employees and persons; provided, however, that
any such action by the Board or the Administrator, as applicable, to change the
monthly or other payment amount or the time and manner of payment thereof as
then provided in the Plan shall not be effective and operative unless and until
written consent thereto is obtained from each Participant affected by such
action or, if any such Participant is not then living, from the surviving Spouse
or beneficiary thereof, as the case may be.

            (b)    Termination. The Company, by action of the Board, reserves
the right to terminate or discontinue the Plan at any time; and such action
shall be final, binding and conclusive as to all parties, including any
Participant hereunder, any surviving Spouse or Beneficiary thereof and all other
employees and persons; provided, however, that any such action by the Board to
terminate or discontinue the Plan shall not be effective and operative unless
and until written consent thereto is obtained from each Participant affected by
such action or, if any such Participant is not then living, from the surviving
Spouse or Beneficiary thereof, as the case may be. Upon termination of the Plan,
the Board may provide that all benefits will be paid out in connection with the
termination of the Plan in the following circumstances:

  (i) The irrevocable termination occurs within thirty (30) days prior to or
twelve (12) months following a Change of Control, and all other arrangements
required to be aggregated with this Plan under Code Section 409A following the
Change of Control are likewise terminated and liquidated with respect to each
Participant that experienced the Change of Control event. In such event, each
Participant’s benefits or Account balance, including those benefits or Account
balances already in pay status, shall be paid in a lump sum as soon as
practicable (but not more than twelve (12) months) following the date of such
Plan termination.


  (ii) The termination occurs within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A). In such event, each Participant’s
benefits or Account balance, including those benefits or Account balances
already in pay status, shall be paid in a lump sum in the latest of: (A) the
calendar year in which the Plan termination occurs, (B) the first calendar year
in which the payment is no longer subject to a substantial risk of forfeiture,
or (C) the first calendar year in which payment is administratively practicable.


23

--------------------------------------------------------------------------------

  (iii) The termination of the Plan is irrevocable and does not occur proximate
to a downturn in the financial health of the Company and its Affiliates. In such
event, all benefits and vested Account balances will be distributed to all
Participants, Spouses or beneficiaries, as applicable, in a single sum payment
at least 12, but not more than 24, months after the date of termination. This
provision shall not be effective unless all other plans required to be
aggregated with this Plan under Code Section 409A are also terminated and
liquidated. Notwithstanding the foregoing, any payment that would otherwise be
paid during the 12-month period beginning on the Plan termination date pursuant
to the terms of the Plan shall be paid in accordance with such terms. In
addition, the Company or any Affiliate shall be prohibited from adopting a
similar arrangement within three years following the date of the Plan’s
termination.


        All lump sums payable shall be the single sum Actuarial Equivalent
present value of the Accrued Benefit, or the vested Account balance, to which
the Participant, Spouse or Beneficiary is entitled, as applicable, as of the
date such lump sum is paid.

        Section 7.07. Tax Withholding. The Company shall deduct from benefits
payable hereunder any amounts it is required to withhold for taxes as to such
benefits under any state, federal, or local law. In addition, if prior to the
date of distribution of any amount hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due, then the Administrator may authorize
a payment from the RIP Participant’s Accrued Benefit or the SRP Participant’s
Account balance equal to the amount needed to pay the Participant’s portion of
such tax, as well as withholding taxes resulting therefrom (including the
additional taxes attributable to the pyramiding of such distributions and
taxes).

        Section 7.08. Claims Procedures.

            (a)    Initial Claim. If a Participant, Spouse or Beneficiary (the
“claimant”) believes that he is entitled to a distribution from the Plan that
was not provided, the claimant or his legal representative shall file a written
claim for such benefit with the Administrator no later than ninety (90) days
following the date the distribution should have been made. The Administrator
shall review the claim within 60 days following the date of receipt of the
claim. If the claimant’s claim is denied in whole or part, the Administrator
shall provide written notice to the claimant of such denial. The written notice
shall include: the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedures (as set forth in subsection (b)) and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
determination upon review.

24

--------------------------------------------------------------------------------

        (b)    Request for Appeal. The claimant has the right to appeal the
Administrator’s decision by filing a written appeal to the Administrator within
60 days after the claimant’s receipt of the decision or deemed denial; provided
that to avoid penalties under Code Section 409A, the claimant’s appeal must be
filed no later than 180 days after the latest date the payment that is in
dispute should have been paid. The claimant will have the opportunity, upon
request and free of charge, to have reasonable access to and copies of all
documents, records and other information relevant to the claimant’s appeal. The
claimant may submit with the appeal written comments, documents, records and
other information relating to his appeal. The Administrator will review all
comments, documents, records and other information submitted by the claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial claim determination. The Administrator shall make a
determination on the appeal within 60 days after receiving the claimant’s
written appeal; provided that the Administrator may determine that an additional
60-day extension is necessary due to circumstances beyond the Administrator’s
control, in which event the Administrator shall notify the claimant prior to the
end of the initial period that an extension is needed, the reason therefor and
the date by which the Administrator expects to render a decision. If the
claimant’s appeal is denied in whole or part, the Administrator shall provide
written notice to the claimant of such denial. The written notice shall include:
the specific reason(s) for the denial; reference to specific Plan provisions
upon which the denial is based; a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claimant’s claim; and
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA. If the claimant does not receive a written decision within the time
period(s) described above, the appeal shall be deemed denied on the last day of
such period(s).

            (c)    ERISA Fiduciary. For purposes of ERISA, the Administrator
shall be considered the named fiduciary and the plan administrator for the Plan.






25